Crew III, J.
Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered March 8, 1996, convicting defendant upon his plea of guilty of the crime of operating a motor vehicle while under the influence of alcohol.
The sole contention raised by defendant on this appeal is that County Court erred in denying his motion to suppress evidence obtained as the result of an allegedly impermissible stop of his vehicle. We disagree. State Trooper Michael Friebis testified at the Huntley hearing (see, People v Huntley, 15 NY2d 72) that on July 30, 1995, at approximately 10:50 p.m., he stopped defendant after observing, in his rearview mirror, defendant’s vehicle straddling the double-yellow line of State Route 223 in the Town of Horseheads, Chemung County, for approximately three seconds in violation of Vehicle and Traffic Law § 1128 (a). This testimony, credited by County Court, provided an adequate basis for its determination that Friebis reasonably suspected that defendant violated Vehicle and Traffic Law § 1128 (a), a permissible basis for the stop of defendant’s vehicle (see, People v Lamb, 235 AD2d 829, 830).
Mikoll, J. P., White, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.